Case 3:20-mc-00669-KM Document 3-12 Filed 12/10/20 Page 1 of 3




               EXHIBIT 
           Case 3:20-mc-00669-KM Document 3-12 Filed 12/10/20 Page 2 of 3


From:             Silverstein, Chelsea
To:               Jaime McDade; thomas.collins@bipc.com; Weil Walgreens Team; Polkes, Jonathan; Zalka, Caroline
Cc:               David Knotts; Esther Lee; Randall Baron; Lawrence Stengel
Subject:          RE: Chabot, et al. v. Walgreens Boots Alliance, Inc., et al., No. 18-cv-2118 - Plaintiffs" Second Set of
                  Interrogatories
Date:             Thursday, October 29, 2020 6:19:24 PM
Attachments:      WBA R&Os to Plaintiffs" Second Set of Interrogatories.pdf
                  S. Pessina R&Os to Plaintiffs" Second Set of Interrogatories.pdf
                  G. Fairweather R&Os to Plaintiffs" Second Set of Interrogatories.pdf


Counsel,

Please see attached Responses & Objection to Plaintiffs’ Second Set of Interrogatories that we are
serving on behalf of Defendants Walgreens, Stefano Pessina, and George Fairweather.

As provided in the responses to Interrogatory No. 1, Defendants will use information received from
counsel regarding the FTC review process, together with other evidence, to show that they honestly
believed, and had a reasonable basis for, each of the statements they made that are alleged to be
false or misleading in this case, and that each such statement fairly aligned with the information they
possessed at that time. In recent correspondence, Plaintiffs have suggested that this information is
somehow “incriminating” and was wrongfully suppressed in the previous stage of discovery. Those
contentions could not be more wrong. Far from being “incriminating” or any of the other labels
Plaintiffs have used in recent correspondence, communications from the lawyers (among other
evidence) proves the reasonable basis underlying the statements made by Messrs. Pessina and
Fairweather and demonstrates their genuine belief in the accuracy of those statements.

Regards,

Chelsea




Chelsea Silverstein

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
chelsea.silverstein@weil.com
+1 212 310 8711 Direct
+1 212 310 8007 Fax



From: Jaime McDade <JaimeM@rgrdlaw.com>
Sent: Tuesday, September 29, 2020 5:34 PM
To: thomas.collins@bipc.com; Weil Walgreens Team <Weil.Walgreens.Team@weil.com>; Polkes,
Jonathan <Jonathan.Polkes@weil.com>; Zalka, Caroline <caroline.zalka@weil.com>
Cc: David Knotts <DKnotts@rgrdlaw.com>; Esther Lee <elee@rgrdlaw.com>; Randall Baron
<RandyB@rgrdlaw.com>; Lawrence Stengel <lfs@saxtonstump.com>
          Case 3:20-mc-00669-KM Document 3-12 Filed 12/10/20 Page 3 of 3


Subject: Chabot, et al. v. Walgreens Boots Alliance, Inc., et al., No. 18-cv-2118 - Plaintiffs' Second Set
of Interrogatories

Please find the attached Second Set of Interrogatories to Defendants Walgreens Boots Alliance Inc.,
George R. Fairweather and Stefano Pessina.

Jaime A. McDade
Robbins Geller Rudman & Dowd LLP
655 West Broadway, Suite 1900
San Diego, CA 92101
NOTICE: This email message is for the sole use of the intended
recipient(s) and may contain information that is confidential and
protected from disclosure by the attorney-client privilege, as
attorney work product, or by other applicable privileges. Any
unauthorized review, use, disclosure or distribution is prohibited.
If you are not the intended recipient, please contact the sender
by reply email and destroy all copies of the original message.
